ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-135, concluding that GEOFFREY L. STEIERT of YOORHEES, who was admitted to the bar of this State in 1980, should be reprimanded for violating RPC 4.1 (false statement of material fact or law to third person), RPC 5.5(a) (unauthorized practice of law), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and good cause appearing;
It is ORDERED that GEOFFREY L. STEIERT is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *120expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.